            Case 1:21-mj-07005-JCB Document 11 Filed 01/21/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )   Criminal No. 21-MJ-07005-JCB
                                              )
MARK SAHADY                                   )


                                  MOTION TO WITHDRAW

       Assistant Federal Public Defender Jane F. Peachy hereby requests to withdraw as counsel

in this case. As reason therefor, private counsel has been retained and has filed his appearance

on behalf of the defendant.



                                                      Respectfully submitted,
                                                      MARK SAHADY
                                                      By his attorney,

                                                      /s/ Jane F. Peachy
                                                      Jane F. Peachy, B.B.O. #661394
                                                      Federal Defender Office
                                                      51 Sleeper Street, 5th Floor
                                                      Boston, MA 02210
                                                      Tel: 617-223-8061




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
on January 21, 2021.

                                                             /s/ Jane F. Peachy
                                                             Jane F. Peachy
                                                             Assistant Federal Public Defender
